Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020 and 05/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Fig. 1F lists reference item 168 which examiner believes should be labeled as reference item 168’ as mention in the specification in [0033], line 6. Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14, line 3 states “a force”, but should state "the insertion force" (referring to the “insertion force” mentioned in claim 1, line 5). Claim 14, lines 3-4 states “a memory module” but should state “the memory module" (referring to the “memory module” in claim 1, line 5). Claim 14, line 2 states “a memory socket”, but should state “the memory socket" (referring to the “memory socket” mentioned in claim 1, line 5).  Appropriate correction is required.

Examiner will interpret "a force" as "the insertion force", "a memory module" as "the memory module", and "a memory socket" as "the memory socket", and will examine as such.

Claim 16 is objected to because of the following informalities: Claim 16, lines 7-8 states “the memory module”, but should state "the one of the memory modules" (referring to the “one of the memory modules” in claim 16, lines 3-4). Claim 16, line 8 states “the measured distance”, but there is no previous mentioning of “a measured distance”. Therefore, the phrase "the measured distance" in claim 16 lacks antecedent basis.  Appropriate correction is required.

Examiner will interpret "the memory module" as "the one of the memory modules" and "the measured distance" as "a measured distance", and will examine as such.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, lines 6-7 states a “gradually decreasing deceleration” but it is unclear whether this phrase is meant to refer to a gradually decreasing deceleration, or a gradually decreasing deceleration as speed decreases, or a gradually decreasing speed.

The derivative of position with respect to time is velocity (or speed). The derivative of velocity with respect to time is acceleration. When acceleration has a negative value (the object is slowing down) it is called deceleration. The examiner has sketched graphs A, B, and C with labels corresponding to areas in applicant’s Fig. 1H. All sketched graphs start with constant velocity (area 172) and then transition to a decrease in velocity (area 174) until the velocity reaches zero (area of no position change in Fig. 1H). Sketched graphs A, B, and C show that the deceleration is not always gradually decreasing since the deceleration curve in area 172 is lower than the deceleration curve in area 174. The decreasing of deceleration only occurs when the velocity decreases (area 174). Graph C portrays a gradually decreasing deceleration as velocity decreases. Graphs B and C portrays a gradually decreasing velocity.

Since these terms can be used either colloquially or with mathematical precision, it is important to establish how the applicant intends for the language to be interpreted.  For instance, does the applicant merely mean that the speed changes gradually, rather than abruptly?  That there is no sudden deceleration at any point?  Or is the applicant being mathematically precise, wants to consider the deceleration (acceleration) directly, and wants the change in the deceleration to be gradual rather than abrupt?

Therefore, it is unclear what is meant by “gradually decreasing deceleration” in claim 1. Clarification is needed.

    PNG
    media_image1.png
    344
    479
    media_image1.png
    Greyscale



Graph A. Portion with Immediate Decrease in Velocity and Resulting Deceleration

    PNG
    media_image2.png
    917
    1345
    media_image2.png
    Greyscale



Graph B. Portion with Linear Decrease in Velocity and Resulting Deceleration

    PNG
    media_image3.png
    917
    1345
    media_image3.png
    Greyscale




Graph C. Portion with Curved Decrease in Velocity and Resulting Deceleration

    PNG
    media_image4.png
    917
    1345
    media_image4.png
    Greyscale

	Examiner will interpret a “gradually decreasing deceleration” as a “gradually decreasing deceleration as speed decreases” or a “gradually decreasing speed”, and will examine as such.

Claims 2-20 have the same issue regarding the phrase, “gradually decreasing deceleration” (claims 2-15 are dependent on claim 1, claim 16 is an independent claim, and claims 17-20 are dependent on claim 16). The phrase “gradually decreasing deceleration” is explicitly used in claims 1, 3, 6, 16, 18, and 19.

AIA  Considerations for Claim Rejections under 35 USC§ 103 and 35 USC§ 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al., KR 20070002212 (hereinafter Kwon), and further in view of Tomka et al., US 3016005 (hereinafter Tomka).

Claim 1 (Original):
	Kwon teaches a memory insertion device (Kwon in Fig. 1a, item 100) comprising: one or more insertion rods moveably mounted to one or more vertical guides (Kwon in Fig. 1c shows an insertion rod 22R with vertical guides 124 and 124’); and an insertion controller, wherein the insertion controller is configured to: apply, by controlling movement of the one or more insertion rods on the one or more vertical guides, an insertion force to a memory module in a memory socket (Kwon in pg. 5, para. 1, starting with “vertical movement …”, describes a “vertical movement force” that can be controlled by a “control unit” while inserting a memory module).

	Kwon is silent concerning “wherein the movement of the one or more insertion rods has a gradually decreasing deceleration as the insertion rods move towards the memory socket.”

	Tomka teaches a device for gradual deceleration and decrease in speed of a moving rod (Tomka in Fig. 3 and Col. 4, lines 5-15 describes a deceleration and reduction in speed using a mechanical cam 112 and a hydraulic device; Fig. 4 shows the gradual deceleration and gradual reduction in speed as a sine curve). 

	Kwon is considered analogous to the claimed invention since Kwon deals with a memory insertion device with a vertical moving rod. Tomka is considered analogous to the claimed invention since Tomka deals with a deceleration and reduction in speed of a vertical moving rod. Kwon mentions a “damping function” of an insertion rod (Kwon in pg. 4, para. 6, starting with “Moreover a pair…”, describes a “damping function” of the insertion rod 22R for inserting a memory module) and Kwon discloses an insertion rod operable by hydraulics (Kwon in pg. 4, para. 7, starting with “It moves vertically…”, describes dampening that can be operated by “fluid pressure”), therefore it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the cam and hydraulic device of Tomka to the insertion rod of Kwon with the expected result of gradually damping the insertion force of a memory module into a memory socket and preventing breakage.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon and Tomka to obtain the invention:
“comprising: one or more insertion rods moveably mounted to one or more vertical guides; and an insertion controller, wherein the insertion controller is configured to: apply, by controlling movement of the one or more insertion rods on the one or more vertical guides, an insertion force to a memory module in a memory socket,”

The combined art of Kwon and Tomka further teach,
“wherein the movement of the one or more insertion rods has a gradually decreasing deceleration as the insertion rods move towards the memory socket.”

Claim 2 (Original):
	The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1, wherein the insertion controller is further configured to decrease a speed of the insertion rods as the insertion rods move towards the memory socket. Claim 2 was discussed previously in the analysis of claim 1, therefore claim 2 is similarly rejected to as claim 1.

Claim 3 (Original):
	Claim 3 states the memory insertion machine of claim 1, wherein a pattern of the gradually decreasing deceleration is based on an empirical evaluation of prior strain rate testing. Examiner has considered MPEP 2113 and 2114. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. A pattern of “gradually decreasing deceleration” determined based on “an empirical evaluation of prior strain rate testing” is not distinguishable from a pattern that is not derived from prior strain rate testing. There is no structural difference to the machine. Claim 3, although with the issues mentioned, will be considered with the broadest reasonable interpretation for compact prosecution. Claim 3 will be read as “the memory insertion machine of claim 1, further comprising a pattern of the gradually decreasing deceleration”. The phrase “a pattern of the gradually decreasing deceleration” will be interpreted as any pattern of the gradually decreasing deceleration, such as a sine curve (Tomka in Fig. 4). Therefore, claim 3 is rejected.

Claim 4 (Original):
	The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1, wherein the insertion controller is further configured to cease applying the insertion force by the one or more insertion rods when a target distance is reached (Kwon in pg. 5, para. 1, starting with “vertical movement…”, states that “insertion of the memory module M ceases in the optimal position” and Kwon in pg. 5, para. 2, starting with “The load…”, describes that the “lead-in length of the load 22R” is sensed in order to prevent damaging the module, and the length can be sensed “through the position detecting sensor sensing the position of the load 22R moving within the damping cylinder 122”). Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to cease applying the insertion force when a target distance is reached with the expected result of preventing damage to the module.

Claim 5 (Original):
	The combined art of Kwon and Tomka in claim 4 make obvious the memory insertion machine of claim 4, wherein the insertion controller is further configured to retract the one or more insertion rods when the target distance is reached (Kwon in Fig. 2a shows the retracted starting position of the machine before a memory module has been inserted; Kwon in Fig. 3a shows the retracted starting position of the machine before a memory module has been extracted). It would have been obvious in Kwon before the effective filing date of the claimed invention to retract the insertion rod when the target distance is reached with the expected result of resetting the machine to an initial state prior to inserting or extracting another memory module (or for reattempting to insert the current memory module).

Claim 6 (Original):
	The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1, wherein the insertion controller includes an electronic simulated cam configured to drive linear motion of the one or more insertion rods according to the gradually decreasing deceleration. Kwon and Tomka, as previously discussed in the analysis for claim 1, make obvious using a mechanical cam with a vertical hydraulic device for decelerating and reducing speed as the insertion rod moves toward the memory socket. Kwon in pg. 5, para. 1, starting with “vertical movement…”, describes using a “servo motor” with a “control unit” to adjust an insertion force. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the cam functionality of Tomka to the electrical cam/servo motor of Kwon with the expected benefit of programmatically configuring and adjusting the insertion rod to different deceleration and speed settings.

Claim 16 (Original):
The combined art of Kwon and Tomka make obvious a method for inserting one or more memory modules into one or more memory sockets comprising: applying, by one or more insertion rods, an insertion force to one of the memory modules in a corresponding one of the memory sockets, such that movement of the one of the memory modules has a gradually decreasing deceleration as the one of the memory modules moves towards the corresponding one of the memory sockets; and controlling, by an insertion controller, the insertion force applied to the memory module by the one or more insertion rods based on the measured distance, the insertion controller configured to cease applying the insertion force by the one or more insertion rods when a target distance is reached. It would have been obvious in Kwon before the effective filing date of the claimed invention to use a memory module insertion device for more than one memory module and memory socket since repeating a process to a plurality of the same objects is a well-known conventional and routine task. Claim 16 contains processes that were discussed previously in the analysis of claim 4, therefore claim 16 is similarly rejected to as claim 4.

Claim 17 (Original):
	The combined art of Kwon and Tomka in claim 16 make obvious the method of claim 16, wherein the applying of the insertion force to the one of the memory modules decreases a speed of the one of the memory modules as the one of the memory modules moves towards the corresponding one of the memory sockets. Claim 17 contains a process that was discussed previously in the analysis of claim 2, therefore claim 17 is similarly rejected to as claim 2.

Claim 19 (Original):
	The combined art of Kwon and Tomka in claim 16 make obvious the method of claim 16, wherein the insertion controller includes an electronic simulated cam that drives linear motion of the one or more insertion rods according to the gradually decreasing deceleration. Claim 19 contains a process that was discussed previously in the analysis of claim 6, therefore claim 19 is similarly rejected to as claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, and further in view of Tomka, and also Li et al., CN 206490963 (hereinafter Li).

Claim 7 (Original):
The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1, wherein the insertion controller includes a mechanical cam configured to translate … motion of the mechanical cam to linear motion of the one or more insertion rods (Kwon and Tomka, as discussed previously in the analysis of claim 1, make obvious using a linear cam for linear motion of the insertion rod).

The combined art of Kwon and Tomka are silent concerning “to translate rotational motion of the mechanical cam to linear motion”.

Li teaches a rotational cam to translate rotational motion of the mechanical cam to linear motion (Li in Fig. 1 and pg. 8, para. 2 and para. 3, starting with “the cam mechanism…” and “In a specific…”, describes using a rotating cam mechanism 4 to translate rotational motion from a decelerating step motor 5 into linear vertical motion for a component placer attached to rail seat 3).

Li is analogous to the claimed invention since Li pertains to a device that can mount electrical components. A linear cam and a rotational cam both produce the same predictable result of outputting linear motion, therefore it would have been obvious in Kwon before the effective filing date of the claimed invention to use the rotational cam disclosed by Li to the damping unit of kwon with the expected result of moving the insertion rod in a vertical direction.

Claim 20 (Original):
	Claim 20 states the method of claim 16 wherein the insertion controller includes a mechanical cam that translates rotational motion of the mechanical cam to linear motion of the one or more insertion rods. Claim 20 contains a process that was discussed previously in the analysis of claim 7 and claim 16, therefore claim 20 is similarly rejected to as claim 7 and claim 16.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, and further in view of Tomka, and also Iwaki, US 20180324988 (hereinafter Iwaki).

Claim 8 (Original):
	The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1.

	The combined art of Kwon and Tomka are silent concerning “further comprising; a horizontal guide; and a pair of guides, wherein a first end of the horizontal guide is connected to one of the pair of guides and a second, opposite end of the horizontal guide is connected to a second of the pair of guides, wherein the one or more vertical guides are connected to the horizontal guide.”

	Iwaki teaches a horizontal guide; and a pair of guides, wherein a first end of the horizontal guide is connected to one of the pair of guides and a second, opposite end of the horizontal guide is connected to a second of the pair of guides, wherein the one or more vertical guides are connected to the horizontal guide (Iwaki in Fig. 1 and Fig. 2 shows a horizontal guide/X-direction moving device 68 with each end connected to a pair of guides/Y-direction moving devices 70, and vertical guides/Z-direction moving devices 72 connected to the horizontal guide/X-direction moving device 68). Therefore, Iwaki teaches a horizontal guide with each end connected to a pair of guides, and the vertical guide connected to the horizontal guide.

	Iwaki is analogous to the claimed invention since Iwaki pertains to a device for mounting electronic components. Kwon in Fig. 1a shows that the top of the memory insertion device is connectable to a rail/guide. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the movement guide structure of Iwaki to the insertion device of Kwon with the expected result of accurately moving and stabilizing the insertion device.

Claim 9 (Original):
	The combined art of Kwon, Tomka, and Iwaki in claim 8 make obvious the memory insertion machine of claim 8, further comprising: a first motor configured to move the horizontal guide along a pair of guide tracks on the pair of guides; and a second motor configured to move the one or more vertical guides along a guide track in the horizontal guide (Iwaki in [0029], lines 3-5 describes that the work head moving device 64 includes the x and y direction moving devices 68, 70; Iwaki in Fig. 6 and [0042], lines 4-13 describes an x and y direction for a unit moving device 102 with individual slide rails 160, 166 and individual motors 164, 170 for each direction, respectively). Although Iwaki does not explicitly mention tracks/rails or motors for the work head moving device, Iwaki does mention individual tracks/rails and motors for another device that moves in the x and y direction. Therefore, Iwaki makes obvious the use of individual tracks/rails and motors for controlling the x and y movement in the work head moving device as well. Thus, it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the individual tracks/rails and motors as mentioned by Iwaki to the insertion device of Kwon with the expected result controlling the planar movement of the insertion device in an organized manner.

Claim 10 (Original):
	The combined art of Kwon, Tomka, and Iwaki in claim 9 make obvious the memory insertion machine of claim 9, wherein the insertion controller is further configured to control positions of the horizontal guide and the one or more vertical guides by controlling the first motor and the second motor, respectively (Iwaki in [0051], lines 1-5 describes controlling the x and y movement to align with a certain position for inserting an electrical component; Kwon discloses a control unit as discussed previously in the analysis of claim 1; Iwaki in [0044], lines 1-9 and 12-14 describes using a controller to control the work head moving device 64 and individual motors 164, 170; Iwaki makes obvious the use of the individual motors for controlling the x and y movement in the work head moving device as discussed previously in the analysis of claim 9). Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to use the motor-based movement control method mentioned by Iwaki to the control unit in Kwon to control positions of the vertical and horizontal guides with the expected result of moving the insertion device to a location where a memory module will be inserted.

Claim 11 (Original):
	The combined art of Kwon, Tomka, and Iwaki in claim 1 make obvious the memory insertion machine of claim 1, further comprising: a … motor… configured to move the one or more insertion rods along guide tracks in the vertical guides (Kwon in pg. 4, para. 7, starting with “It moves vertically…”, describes the insertion rod 22R moving vertically with the linear motion guides 124, 124’ by the use of a servo motor), wherein the insertion controller is further configured to control positions of the one or more insertion rods by controlling the … motor… (Kwon in pg. 5, para. 1, starting with “vertical movement…”, describes the insertion rod stopping “in the optimal position” which means Kwon teaches controlling the position of the insertion rod). 

Kwon does not explicitly state a “pair of motors”, but does mention a motor. 

The examiner has considered MPEP 2144.04, section VI. Duplicating well known parts, such as motors, is a known technique to improve similar devices in the art and is a conventional and routine task. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to add additional motors and control the motors with the expected result of meeting performance (some examples include achieving desired stepping, torque). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, and further in view of Tomka, and also Knox et al., US 20160381844 (hereinafter Knox).

Claim 12 (Original):
The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1.

The combined art of Kwon and Tomka are silent concerning “further comprising: an input device configured to receive a selection of a circuit board model, wherein the circuit board model is associated with position data indicating locations of a plurality of memory sockets on a circuit board.”

	Knox teaches an input device configured to receive a selection of a circuit board model, wherein the circuit board model is associated with position data indicating locations of a plurality of memory sockets on a circuit board (Knox in [0093], lines 4-7 teaches an apparatus controller 95 that receives a circuit layout file/circuit board model; Knox in [0095], lines 1-7 describes translating the circuit layout files “into instructions for controlling a location of the head mount 110 and each of the associated operations of the PCB production apparatus 100 including … the pick-and-place mechanism 140” which means that the layout file includes location information about where to place parts on the circuit board, and it would have been obvious that these locations include memory sockets when present). Therefore, Knox makes obvious an input device/apparatus controller that receives a circuit board layout/model that contains position data of the memory sockets on the board.

Knox is considered analogous to the claimed invention since Knox pertains to a device that can mount electrical components. Knox discloses using a circuit layout, and it would have been obvious that the layouts include memory socket locations when memory sockets are present. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to use a circuit layout as disclosed by Knox with the expected result of locating memory locations of different circuit boards in order to insert the memory module in a variety of circuit boards.

Claim 13 (Original):
	The combined art of Kwon, Tomka, and Knox in claim 12 make obvious the memory insertion machine of claim 12, wherein the insertion controller is further configured to position the one or more insertion rods above the plurality of memory sockets (Knox discloses positioning a device over a location for placing electrical components as discussed previously in the analysis of claim 12) in a predefined pattern, based on the position data (Knox in [0095], lines 1-7 discloses that a layout translation module LTM uses component location information from the circuit layout file as discussed previously in the analysis of claim 12; Knox in [0148], lines 1-3 describes using the layout translation module LTM, to create a place order for the electrical components; Knox in [0148], lines 5-6 states “In this way the components may be inserted in the optimized order”). Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the order/pattern scheme disclosed by Knox to the memory insertion device of Kwon with the expected benefits of increasing insertion efficiency and having the ability to insert different types of memories into different memory slots.

Claim 14 (Original):
	The combined art of Kwon, Tomka, and Knox in claim 13 make obvious the memory insertion machine of claim 13, wherein for each time the one or more insertion rods are positioned above a memory socket of the plurality of memory sockets, the insertion controller causes the one or more insertion rods to apply a force to a memory module positioned in the respective memory socket until a target distance is reached. Claim 14 was discussed previously in the analysis of claim 4, therefore claim 14 is similarly rejected to as claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, and further in view of Tomka, and also Tam et al., US 20150245529 (hereinafter Tam).

	The combined art of Kwon and Tomka in claim 1 make obvious the memory insertion machine of claim 1.

	The combined art of Kwon and Tomka are silent concerning “wherein the one or more insertion rods includes two insertion rods, the two insertion rods positioned to push the memory module into the memory socket from opposite sides of the memory module.”

	Tam discloses using two hands in opposite areas for inserting a memory module (Tam in Fig. 5c depicts using two areas 505a, 505b from opposite sides of the memory module to insert a memory module into a memory socket 525). Therefore, Tam makes obvious before the effective filing date of the claimed invention, the use of two rods for inserting a memory module into a memory slot when the process is done by a machine.

	Tam is analogous to the claimed invention since Tam pertains to the insertion of a memory module. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to use two insertion rods to push the memory module into the memory socket from opposite sides with the expected result of evenly distributing pressure to the memory module and preventing the memory module from breaking in the center.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon, and further in view of Tomka, and also IPC, IPC/JEDEC-9704 Printed Wiring Board Strain Gage Test Guideline, June 2005, pg. 3, 12, 15 (hereinafter IPC).

Claim 18 (Original):
	The combined art of Kwon and Tomka in claim 16 makes obvious the method of claim 16.

	The combined art of Kwon and Tomka are silent concerning “further comprising: before the applying of the insertion force to the one of the memory modules, collecting empirical data of strain rate testing of at least one of the memory modules, wherein a pattern of the gradually decreasing deceleration is based on the empirical data.”

IPC teaches before the applying of the insertion force to the one of the memory modules, collecting empirical data of strain rate testing of at least one of the memory modules. IPC in pg. 12, section “4.2 Test Frequency” describes conducting strain gauge testing beforehand and routinely to “ensure that the strain profiles are within specified limits at all times”. It would have been obvious in Kwon before the effective filing date of the claimed invention to collect initial data of a memory module to ensure that the strain/force applied is accurate and acceptable before applying the strain/force to successive memory modules. IPC in pg. 12, Fig. 4-1 shows a time history strain testing graph with a section for DIMM insertion. Therefore, there is a collection of empirical strain rate data of a memory module. 

IPC is analogous to the claimed invention since IPC pertains to strain rate testing of circuit boards including memory modules. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to incorporate the stress rate testing disclosed by IPC in the memory insertion device of Kwon with the expected result of following electrical test standards. 

	IPC is silent concerning “wherein a pattern of the gradually decreasing deceleration is based on the empirical data”.

A strain gauge is a type of force sensor. Force is equal to mass multiplied by acceleration. The mass of a selected memory module is constant. Acceleration and deceleration are directly proportional. Therefore, to modify the insertion force, acceleration/deceleration would have to be adjusted. Kwon mentions damping the force of the insertion rod (as discussed previously in the analysis of claim 1). Tomka discloses reducing speed and deceleration which results in damping (as discussed previously in the analysis of claim 1). Also, Tomka mentions varying the pattern for reducing speed and deceleration (Tomka in Fig. 4 and Col. 4, lines 22-25 describes that the “distance from the maximum speed line 144 to zero speed line 146, representing the amount of deceleration during the power stroke, may also be varied as desired”). Therefore, Kwon and Tomka make obvious adjusting the deceleration to achieve a damping force. IPC in pg. 15, Fig. A-1 and pg. 17, Fig. B-1 shows a graph depicting acceptable and unacceptable strain rates for printed wiring boards. It would have been obvious before the effective filing data of the claimed invention to similarly graph acceptable and unacceptable strain rates for memory modules/DIMMs since IPC in pg. 3, Fig. 3-1 and Fig. 3-2 shows strain measurements being taken while inserting memory modules/DIMMs. Therefore, it would have been obvious in Kwon before the effective filing date of the claimed invention to decrease deceleration based on the strain rate testing disclosed by IPC with the expected results of adjusting insertion force and preventing damage to the memory module/memory slot while adhering to electrical test standards for acceptable strain rates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamamoto (US 20180040999) - Board Insertion Device
Liu (CN 108733530) - A Memory Insertion Force Testing Device, Mechanism And Method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M BUI whose telephone number is (571)272-2763. The examiner can normally be reached Monday - Thursday, 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M BUI/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857